Citation Nr: 0611372	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-43 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Whether the character of the appellant's discharge for his 
service from June 26, 2001, to July 9, 2002, is a bar to VA 
benefits based on that period of service.


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The appellant had active military service from June 26, 2001, 
to July 9, 2002.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2004 RO administrative decision 
that the character of the appellant's discharge for this 
period was a bar to VA benefits.   This appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

REMAND

On a December 2004 VA Form 9, the appellant indicated that he 
wanted a Board hearing at the RO.  On an April 2005 form, the 
appellant indicated that he wanted a Board video conference 
hearing instead.  In a July 2005 letter, the appellant was 
advised that his video conference hearing was scheduled to 
take place in August 2005.  He failed to appear for this 
hearing, however.  

Nevertheless, in a November 2005 form the appellant indicated 
that he chose to "decline" the video hearing and instead 
preferred appear at a Board hearing at the RO.  Although the 
Board could justifiably proceed with its adjudication of the 
case now because the appellant has already failed to appear 
for a scheduled hearing, it will remand to give him one more 
opportunity to testify before a Veterans Law Judge at the RO.  

Accordingly, this case is remanded for the following:

Schedule the appellant for a hearing at 
the RO before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Remands require 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

